                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

                                            _
                                                 )
 SECURITIES AND EXCHANGE                         )
 COMMISSION,                                     )
                                                 )
                   Plaintiff,                    )
                                                 )
         vs.                                     )
                                                 )                No. 3:12-CV-519
 REX VENTURE GROUP, LLC                          )
 d/b/a ZEEKREWARDS.COM, and PAUL                 )
 BURKS,                                          )
                                                 )
                 Defendants.                     )
                                                 )
                                                 )

                                                ORDER

       THIS MATTER is before the Court upon the request of the Receiver for an order

instructing the Unclaimed Property Division of the North Carolina Department of State Treasurer

(“North Carolina Unclaimed Property Division”) to pay to the Receiver all unclaimed funds

being held that originated from cashier’s checks, certified checks, teller checks and money orders

that were made payable to Rex Venture Group, LLC, Zeek Rewards, or any close variation

thereof, including but not limited to, the specific cashier’s checks, certified checks, teller checks

and money orders included in the claims submitted by the Receiver and designated as Claim ID

9512467.

       The Court finds that its August 17, 2012 Order already requires that the North Carolina

Unclaimed Property Division pay all funds in its possession, custody or control from uncashed

cashier’s checks, certified checks, teller checks and money orders made payable to Rex Venture

Group, LLC, Zeek Rewards, or any close variation thereof, to the Receiver. The Court further

finds that the properties included in the Claim ID 9512467 are Receivership Property and should

                                                     1

         Case 3:12-cv-00519-GCM Document 801 Filed 02/09/21 Page 1 of 2
be paid to the Receiver. Nevertheless, in the interest of facilitating a prompt payment of the

Receiver’s claim, the Court will agree to issue another order specific to these properties to the

North Carolina Unclaimed Property Division.

         IT IS, THEREFORE, ORDERED that the North Carolina Unclaimed Property Division

pay to the Receiver, within twenty-one (21) days of receipt of this Order, all funds in its

possession, custody or control from uncashed cashier’s checks, certified checks, teller checks,

and money orders made payable to Rex Venture Group, LLC, Zeek Rewards, or any close

variation thereof, including, but not limited to, those funds or properties associated with Claim

ID 9512467 as identified below:

         Property ID 18479376, cashier’s check, Banner Bank, payable to Rex Venture Group
          LLC, in the amount of $5,000.00.
         Property ID 19125857, cashier’s check, Bank of America – Maryland, payable to Rex
          Venture Group LLC, in the amount of $100.00.
         Property ID 19583436, cashier’s check, Mabrey Bank, payable to Rex Venture Group,
          Kenneth D. Bell, Receiver, in the amount of $3,518.00.
         Property ID 19708160, cashier’s check, Horizon Credit Union, payable to Rex Venture
          Group LLC Account, in the amount of $1,000.00.
         Property ID 20005029, cashier’s check, Bank of America – Georgia, payable to Rex
          Venture Group LLC, in the amount of $5,000.00.
         Property ID 20005138, cashier’s check, Bank of America – Illinois, payable to Rex
          Venture Group LLC, in the amount of $400.00.



                                         Signed: February 9, 2021




                                                  2

         Case 3:12-cv-00519-GCM Document 801 Filed 02/09/21 Page 2 of 2
